DETAILED ACTION
This action is in response to applicant’s amendment filed on 23 November 2021.  Claims 27-46 are now pending in the present application and claims 1-26 are cancelled.  This office action is made Final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (hereinafter Moon) (US 2017/0207845 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained 
Regarding claims 27 and 31, Moon discloses a method by a base station for indicating a terminal beam selection in a wireless communication system using a beamforming technique, comprising:
generating a beam refinement reference signal identifier for a terminal and configuration information of a beam refinement reference signal process; transmitting generated the beam refinement reference signal identifier and configuration information of a beam refinement reference signal process to the terminal via higher layer signaling { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
generating and transmitting, to the terminal, downlink control information including allocation information of a beam refinement reference signal and beam refinement indication information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
transmitting a beam refinement reference signal based on the downlink control information and the higher layer signaling { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
receiving beam refinement information reported from the terminal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }; and
transmitting data to the terminal based on the received beam refinement information, wherein the beam refinement reference signal is an aperiodic channel state information reference signal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 28 and 32, Moon discloses the method of claim 27, wherein the higher layer signaling further comprises information in which indexes for base station beams and indication information for indicating the respective beam indexes are respectively mapped to each other { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 29 and 33, Moon discloses the method of claim 27, wherein the higher layer signaling further comprises information in which two or more of a plurality of base station beams are mapped to indication information for indicating the two or more base station beams as one pair { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 30 and 34, Moon discloses the method of claim 27, wherein the downlink control information further comprises information indicating a location of a subframe in which the beam refinement reference signal is transmitted based on information predefined in the higher layer signaling, an antenna port, an OFDM symbol, and subcarrier location information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 35 and 37, Moon discloses a method by a terminal for beam selection in a wireless communication system using a beamforming technique, comprising:
receiving a beam refinement reference signal identifier and configuration information of a beam refinement reference signal process through higher layer signaling { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
receiving allocation information of a beam refinement reference signal and beam refinement indication information through downlink control information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
receiving a beam refinement reference signal for each of terminal beams based on the downlink control information and the higher layer signaling by sweeping the plurality of terminal beams { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
measuring a received signal strength of the received beam refinement reference signal corresponding to each of the terminal beams { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
selecting the terminal beam having a highest received signal strength based on the received signal strength measurement { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }; and
transmitting terminal beam selection information and a reference signal identifier of the selected terminal beam back to a base station { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) },
wherein the beam refinement reference signal is an aperiodic channel state information reference signal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 36 and 38, Moon discloses the method of claim 35, further comprising transmitting received signal strength information together during the feedback { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 39 and 43, Moon discloses a method by a terminal for beam selection and antenna selection in a wireless communication system using a beamforming technique, comprising:
receiving a beam refinement reference signal identifier and configuration information of a beam refinement reference signal process through higher layer signaling{ (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
receiving allocation information of a beam refinement reference signal and beam refinement indication information through downlink control information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
checking whether an antenna selection mode is configured in the downlink control information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
configuring a received beam of the terminal based on the antenna selection mode being configured { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
receiving the beam refinement reference signal based on the downlink control information and the higher layer signaling while sweeping a plurality of terminal beams{ (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
measuring a received signal strength of the beam refinement reference signal for each of the terminal beams { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
calculating a coupling channel gain with respect to a combination of the measured received signal strength and the beam refinement reference signal { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) };
selecting an antenna having a best channel gain { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }; and
transmitting selected antenna information back to a base station { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 40 and 44, Moon discloses the method of claim 39, wherein the configuration of the antenna selection mode is explicitly indicated in the downlink control information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 41 and 45, Moon discloses the method of claim 39, wherein the configuration of the antenna selection mode is determined that the antenna selection mode has been configured in case where information included in the higher layer signaling includes specific beam refinement reference signal information, and is determined that the antenna selection mode has not been configured in case where the information included in the higher layer signaling does not include the specific beam refinement reference signal information { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.
Regarding claims 42 and 46, Moon discloses the method of claim 39, further comprising: receiving the beam refinement reference signal for each of the terminal beams based on the downlink control information and the higher layer signaling by sweeping the plurality of the terminal beams in case where the antenna selection mode has not been configured; measuring the received signal strength of the beam refinement reference signal received corresponding to each of the terminal beams; selecting the terminal beam having the highest received signal strength based on the measurement of the received signal strength; and feeding the terminal beam selection information and the reference signal identifier of the selected terminal beam back to the base station { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44) }.

















Response to Arguments
 	Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument of claim 27 on pg. 10, “…does not disclose…generating a beam refinement reference signal identifier for a terminal and configuration information of a beam refinement reference signal process and transmitting generated the beam refinement reference signal identifier and configuration information of a beam refinement reference signal process to the terminal via higher layer signaling…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art Moon that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, Moon discloses the language as related to the claimed feature(s) 
generating a beam refinement reference signal identifier for a terminal and configuration information of a beam refinement reference signal process and transmitting generated the beam refinement reference signal identifier and configuration information of a beam refinement reference signal process to the terminal via higher layer signaling { (see pg. 4, [0077, 0079]; pg. 6, [0108, 0111-0112]; pg. 22, [0420 ‘Table 6’]; Figs. 1-44), where the system provides a beam reference signal (BRS) }.  
Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.
 	Regarding applicant’s argument(s) of claims 28-46, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
09 March 2021